Citation Nr: 9929936	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1968 to November 1971 and was awarded the 
Vietnam Service Medal, Vietnam Campaign Medal, and Navy Unit 
Commendation. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the August 1997 supplemental statement of the case 
listed the issue as whether there was new and material 
evidence to reopen the claim of entitlement to service 
connection for a skin disorder, the January 1997 rating 
decision was not final.  Therefore, the issue is as stated on 
the title page.


FINDING OF FACT

1.  The veteran had service in Vietnam and was noted to have 
various skin problems during service; however, his skin was 
normal on the service separation examination. 

2.  The initial post-service evidence of any skin disorders 
(to exclude chloracne) was many years after service and there 
is no competent evidence or opinion tending to show that any 
such disorders had their onset during service, are related to 
any herbicide exposure in service, are related to any in-
service skin disorders, or are otherwise related to service.  

3.  All relevant evidence necessary for an equitable 
disposition of this appeal as to service connection for 
chloracne has been obtained.

4.  There is no evidence of chloracne during service or until 
many years thereafter. 

5.  The diagnosis of chloracne on a recent VA examination was 
not supported by any findings of acne or acneform lesions, 
did not include a review of the record, and did not 
specifically relate such diagnosis to any herbicide exposure 
in Vietnam decades earlier.

6.  The preponderance of the medical evidence shows that the 
veteran does not have chloracne or other acneform disorder 
consistent with chloracne.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder other than chloracne is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran's service medical records reflect that his 
service entrance examination showed no skin disorders and he 
denied such on a medical history form.  During service he was 
noted on several occasions to have skin problems, including 
tinea capitis and corporis, molluscum contagiosa, scabies, 
peri-follicular cysts, and furunculosis of the right thigh 
and left elbow.  There was no diagnosis of any type of acne 
and his skin was found to be normal on the service discharge 
examination.  

No skin problems were claimed or found at the time of a VA 
examination in 1981, although at that time he filled out a 
data base form for possible exposure to toxic chemicals, 
claiming that while on board a Navy water craft he was 
subjected to a gas attack.  He also reported having been 
exposed to "Roundup" spray chemicals after service.  

On a VA Agent orange examination in January 1984, the veteran 
reported that he had chlorine poisoning after service while 
servicing a swimming pool, and he complained of his skin 
cracking and breaking and of his fingers and toes getting 
sore.  Examination of the skin revealed yellowing and 
deformity of the toenails and some exfoliation between the 
toes.  Following examination the "analysis" included 
probable contact dermatitis of the hands, acne vulgaris, and 
probable tinea pedis with onychomycosis.  In an addendum, the 
examiner noted that the veteran had lesions of mild acne 
vulgaris involving the face and forehead and a few lesions on 
his shoulders.

Thereafter, in March 1984, when the veteran underwent a VA 
dermatology consultation, he was found to have an epidermoid 
cyst of the right forehead, acne of the forehead, nose and 
cheeks that reportedly had been present before and worsened 
during service, and tinea pedis that was noted to have 
occurred after service and not to be related to service by 
history.  The examiner further noted possible dioxin or 
tropical acne aggravation.  The cyst was later removed and 
was determined to be a benign sebaceous cyst.  

Private medical records reflect that in February 1988 the 
veteran had a "very mild sort of dermatitis" involving both 
upper arms, which looked like a contact irritation.  When he 
was seen in March 1988, it was noted that he was having a lot 
of problems with his skin and that it looked like he had a 
low grade folliculitis, for which he was given medication.  
In June 1988 it was noted that he presented mainly for 
follow-up of acne involving his face, for which he was given 
tetracycline.  In November 1988, he asked the doctor to fill 
out an insurance form for an Agent Orange veterans program.  
The examiner wasn't sure why it had to be filed out.  It was 
noted at that time that the veteran also had dermatitis on 
his forearm.  In December 1988, the veteran was noted to be 
having a flare-up of his dermatitis for which he was taking 
hydroxyzine.  The physician noted that the rash looked almost 
like a secondary infection.  When the veteran was seen in 
March 1989 he had a breakout of his skin that looked as if he 
had a low-grade staph infection on the back of his scalp and 
the buttocks.  It was noted that a blood sugar would be 
obtained because "he looks like an atypical diabetic."  In 
May 1989 he appeared to have a low-grade fungal infection of 
the feet.  The veteran had an abscess on his right forearm in 
June 1989.  In January 1990 he complained of lumps on his 
scalp and was noted to have some superficial infection 
involving the forehead.  He was noted to have a folliculitis 
of the scalp, particularly the posterior aspect, in February 
1990.  The veteran was noted to have a severe fungal 
infection of the feet in October 1990.  

In May 1995 the veteran was noted to have an epidermal cyst 
of the scalp.  In August 1995, when the veteran was seen at a 
VA clinic, he was noted to have a rash of the groin and left 
leg "for years," described as an erythematous, scaling 
rash.  Also, there was discoloration of the nails.  The 
assessment was tinea groin and probably toenails.  In 
November 1995, he was noted to have a contact dermatitis, 
although a neurodermatitis component could not be ruled out.  

A VA outpatient note dated in July 1997 indicates that the 
veteran did not have acne in service, that he has "epi" 
cysts, that he had undocumented tinea cruris, with clear skin 
"on cruris," and that he had tinea pedis and onychomycosis.  
A few days later the veteran was afforded a VA general 
medical examination, at which the examiner noted that the 
veteran was being seen for an examination and "evaluation of 
his chloracne."  The examiner noted that the veteran 
reported having been exposed to Agent Orange in Vietnam when 
a river he had been traveling on was sprayed.  The veteran 
also reported having had a recurrent rash and scalp cysts; 
the rash purportedly started in 1972 or 1973 and occasionally 
involved the groin, arms and feet and other scattered areas 
of the body and recurred a few times a year.  It was noted 
that the rash was currently in remission.  Examination 
revealed scattered small papular "rashes" with slight 
superficial crusting of the scalp.  The veteran reported that 
the rash occasionally involved his feet but not currently.  
The diagnosis was "chloracne involving the scalp as alluded 
to in the text today.  He has a history of involvement in 
different areas which are not present on today's 
examination."    

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for any disease or disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or disability was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

In order for a claim to be well-grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim. Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed.Reg. 341-346 
(1994). See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See also Brock v. Brown, 10 Vet.App. 155, 160-61 
(1997).  

Analysis

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
If the appellant has not submitted evidence of a well-
grounded claim, there is no duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).

In regard to whether the veteran's claim for service 
connection for a skin disorder is well grounded, the Board 
will first address the matter of service connection for a 
skin disorder other than chloracne.  The service medial 
records show that the veteran was treated on several 
occasions for skin problems that were variously diagnosed as 
tinea capitis and corporis, molluscum contagiosa, scabies, 
perifollicular cysts, and furunculosis of the right thigh and 
left elbow.  However, his skin was normal on the service 
separation examination and there is no post-service evidence 
of any skin problems until 1981, many years after service, 
when he was noted to have tinea pedis, a contact dermatitis 
of the hands and acne vulgaris.  None of those particular 
conditions was noted in service.  Subsequent medical records 
show various skin problems including tinea pedis, sebaceous 
cyst, epidermal cyst, folliculitis particularly of the 
posterior scalp, "dermatitis," and an apparent staph 
infection.  

There is no medical opinion of record linking any of the 
post-service skin disorders to service.  Additionally, 
although the veteran apparently believes that the post-
service disorders are either related to those shown in 
service or to claimed in-service herbicide exposure, he is 
not qualified, as a lay person, to determine the etiology of 
medical disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Lacking any competent medical evidence or opinion 
that a current disorder is due to herbicide exposure in 
service or that any skin problem noted in service is related 
to a current one, the veteran's claim for service connection 
is not well grounded as to any disorder other than chloracne.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well- 
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 
5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).   

In regard to chloracne, there was a diagnosis of that 
disorder on the January 1997 VA examination, at which time 
the examiner noted the vereran's claimed in-service exposure 
to Agent Orange.  Thus, it is concluded that, as to 
chloracne, the claim is well grounded.  Additionally, it is a 
disease for which presumptive service connection may be 
granted based on service in the Republic of Vietnam.  

At the time of a 1984 VA skin consultation, the veteran 
reported having had acne prior to service and that it 
worsened during service.  However, in July 1997 VA outpatient 
note conflicts with that history.  Regardless, as acne was 
not noted on the service entrance examination by finding (or 
even history) and as there is no competent evidence of pre-
service acne, there is no basis to conclude that acne 
preexisted service.  See 38 C.F.R. § 3.304(b) (1999).  
Moreover, there is no medical evidence whatsoever of acne or 
a history of acne in the service medical records and the 
veteran's skin was noted to be normal when he was examined 
for separation.  

When the veteran filed his initial claim for VA disability 
benefits in mentioned nothing of any skin disorder.  
Additionally, there were no complaints or findings of any 
skin problems (including acne) in the initial post-service 
medial records, dated in 1980 and 1981.  In fact, the 
earliest relevant evidence was in 1984, when the veteran was 
given an Agent Orange examination.  At that time, the 
diagnoses included acne vulgaris.  Acne vulgaris is not 
chloracne.  A short while later he was afforded a dermatology 
consultation where he was noted to have acne of the forehead, 
nose and cheeks, with an impression of possible dioxin or 
tropical acne aggravation.  The reference to "aggravation" 
clearly was merely a recitation of a history given by the 
veteran of pre-service acne, which is not supported by 
competent evidence.  Thus, the question is one of service 
incurrence, not aggravation, and the notation of possible 
aggravation does not render the claim well grounded.   

Private medical records dated in the latter 1980s again note 
acne, but with no reference to herbicide exposure or to 
chloracne or otherwise relating the acne to service.  
Subsequent VA treatment records show some additional 
notations of acne, but with no diagnosis of chloracne and no 
opinion relating any skin manifestations to service, 
including any herbicide exposure.  Nevertheless, at the time 
of a VA general medical examination in January 1997, a 
diagnosis of chloracne of the scalp was made.  

In regard to presumptive service connection, the evidence 
shows that by the time chloracne was diagnosed, the veteran 
had been separated from service for more than 20 years.  
Presumptive service connection for chloracne based on 
herbicide exposure requires, in essence, that the disorder be 
manifested within one year after exposure to a herbicide 
agent.  Thus, a preponderance of the evidence is against 
presumptive service connection in this case.  

In regard to direct whether service connection is warranted 
on a direct incurrence basis, it is noted that although the 
veteran has been treated for a variety of skin problems since 
the 1980s and has been noted to have acne, there was no 
diagnosis of chloracne and no linking of acne to herbicide 
exposure by the veteran's treating physicians or other 
clinicians until the VA examination in 1997.  At that time, 
pursuant to a general medical examination, not a special 
dermatology examination, the examiner diagnosed chloracne.  
The Board notes with interest that, at the outset, the 
examiner stated that the veteran was there for an 
"evaluation of his chloracne," even though there was no 
medical evidence at that point that the veteran had 
chloracne.  Additionally, there is no indication that the 
examiner reviewed the claims file or any medical records.  
Thus, the reference to the "his [the veteran's] chloracne" 
was without foundation as there was no prior competent 
evidence that he had chloracne and the examiner had not yet 
performed his examination.  The examiner then noted some 
small rashes with slight crusting on the scalp, with no 
specific finding of any acne lesions.  He also noted the 
veteran's claim that "the rash" at times involved his feet.  
However, while the veteran is competent to report having had 
some type of rash on his feet, he is not competent to link it 
to the rash on his head and there is no indication in the 
records of any acneform foot rash or of a foot rash other 
than a tinea infection.  Additionally, the examiner, while 
diagnosing "chloracne involving the scalp" did not 
specifically attribute it to any herbicide exposure in 
Vietnam decades earlier.  In view of these facts, the Board 
finds the VA examination report to be of little probative 
value.  The numerous other medical records pertaining to the 
veteran's skin, including those by the veteran's treating 
physician, neither reflect a diagnosis of chloracne nor any 
opinion linking any other type of acne to any in-service 
herbicide exposure.  That medical evidence preponderates and 
is against the veteran's claim.  Thus service connection for 
chloracne (or other acneform disorder) related to any 
herbicide exposure in service is not warranted. 


ORDER

The claim of entitlement to service connection for a skin 
disorder, to include chloracne, is denied.  




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

